DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2, 4, 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2006/0264894 to Moberg.	As to claim 1, Moberg discloses a delivery device system for delivering an infusion medium to a user, the device comprising: a disposable housing assembly (20) adapted to be secured to a user’s skin; a reservoir (24) having an interior for containing a fluidic medium, the reservoir having an outlet port (opening, 30); a base portion (26) comprising the reservoir, the base portion having a reservoir cavity, and a fluid path, the reservoir cavity comprising the outlet port and a septum (130, the opening 30 may contain a septum that is designed to be pierced by a needle, [0039]), the fluid path comprising a fluid channel from the outlet port to a cannula port; a tubing (25) connected to the base portion at the cannula port, the tubing in fluid communication with the reservoir cavity; and a needle insertion device comprising an introduction needle (131) for inserting a cannula into the user’s skin (needle 131 may extend through a hollow cannula, [0068]), wherein the disposable housing assembly has a passage through which the introduction needle extends (Figure 2).   by the needle 131, [0068].	As to claim 9, Moberg discloses the delivery device system wherein the reservoir port in fluid communication with the reservoir cavity (Figure 2).	As to claim 10, Moberg discloses the delivery device system wherein the reusable housing assembly further comprising a latching mechanism for permitting selective engagement and disengagement with the disposable housing assembly (latch member, 200, Figures 19-22). 	As to claim 11, Moberg discloses the delivery device system wherein the reusable housing assembly further comprising a mechanism for attaching the housing structure to the user (adhesive, [0027]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 7-8 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0264894 to Moberg in view of US 2004/0115068 to Hansen..
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 5, the prior art of record fails to teach, disclose or render obvious the fluid path further comprises a series of regions exposed to the flexible membrane portion, at least one of the regions being a valve region, in addition to other limitations.
Claims 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art of record fails to teach, disclose or render obvious “a substrate having flexible material thereon, and incorporating therein the reservoir and a fluid channel, the reservoir having a septum, the fluid channel being part of a fluid path in the disposable housing assembly from the outlet port to a cannula port and comprising a series of regions exposed to the flexible membrane material, at least one of the regions being a valve region” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDY S LEE/Primary Examiner, Art Unit 3783